     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 1 of 20 Page ID #:62




      Stephen M. Doniger (SBN 179314)
1
      stephen@donigerlawfirm.com
2     Scott A. Burroughs (SBN 235718)
      scott@donigerlawfirm.com
3
      David Shein (SBN 230870)
4     david@donigerlawfirm.com
      DONIGER / BURROUGHS
5     603 Rose Avenue
6
      Venice California 90291
      Telephone: (310) 590-1820
7
      Attorneys for Defendant Chunhong Zhang
8

9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
      ANTON INTERNATIONAL, INC., a          Case No.: 5:21-cv-00120-JWH-KKx
12    California corporation,
                                            Honorable John W. Holcomb Presiding
13
      Plaintiff,                               DEFENDANT’S NOTICE OF
14                                             MOTION AND MOTION TO
      v.                                       DISMISS PLAINTIFF’S
15
                                               COMPLAINT; MEMORANDUM OF
16
      CHUNHONG ZHANG, an individual;           POINTS AND AUTHORITIES
      et. al.
17
                                               [DECLARATION OF CHUNHONG
      Defendants.                              ZHANG; REQUEST FOR
18
                                               JUDICIAL NOTICE; AND
19
                                               [PROPOSED] ORDER FILED
20                                             CONCURRENTLY]

21                                             Date: March 26, 2021
22
                                               Time: 9:00 a.m.
                                               Courtroom: 2
23

24

25




                                          -i-
                         DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 2 of 20 Page ID #:63




1           PLEASE TAKE NOTICE that on March 26, 2021, at 9:00 a.m., before the
2     Honorable John W. Holcomb, through the Zoom Webinar ID: 161 801 9947;
3     Passcode: 133178 or physically present if restrictions have been lifted in

4
      Courtroom 2 of the above-captioned Court, located at 3470 Twelfth Street

5
      Riverside, CA 92501-3801, defendant Chunhong Zhang will and hereby does
      move, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss
6
      with prejudice Plaintiff’s Complaint on the grounds that the Complaint fails to
7
      state a claim for copyright infringement because the works at issue are not
8
      substantially similar or virtually identical as a matter of law: after filtering out
9
      generic and unprotectable elements, no reasonable observer could find the works
10
      are substantially similar or virtually identical. This defect cannot be cured by
11
      amendment, thus dismissal with prejudice is required.
12
            This motion is based on this Notice of Motion and Motion, the
13
      accompanying Memorandum of Points and Authorities, Declaration of Chunhong
14    Zhang, Request for Judicial Notice and all pleadings and papers of record and on
15    file in this case, and such additional authority and argument as may be presented at
16    or before the time this Motion is submitted.
17          This Motion is made following the conference of counsel pursuant to L.R. 7-
18    3, which took place on February 12, 2021.
19
                                                      Respectfully submitted,
20
      Dated: February 26, 2021          By:           /s/ Stephen M. Doniger
21
                                                      Stephen M. Doniger, Esq.
22                                                    David Shein, Esq.
                                                      DONIGER / BURROUGHS
23                                                    Attorneys for Defendant
24
                                                      Chunhong Zhang

25




                                             - ii -
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 3 of 20 Page ID #:64




                                TABLE OF CONTENTS
1

2       I.   INTRODUCTION AND SUMMARY OF ARGUMENT………....…….….1
3      II.   FACTUAL BACKGROUND………………………………...……….…….2
4              A. The Unicorn Designs Differ………………….………………...……..2

5              B. The Graphic Designs Differ……………………….…………...….….4

6
      III.   ARGUMENT………………………………………………….………...…..5
               A. Legal Standard Applicable To Motion To Dismiss….….………...….5
7
               B. Plaintiff Fails To State A Claim For Copyright Infringement……….6
8
                      1. The Unicorn Costumes At Issue Are Not Substantially Similar
9
                         As A Matter Of Law………………………………….…...…7
10
                          a. Numerous Components Of The Sky Horse Are
11
                             Unprotectable…………………………………………...8
12
                          b. The Protectable Elements Of The Sky Horse Are
13
                             Different From the Subject Product…………………...11
14
                      2. The Graphic Designs At Issue Are Not Substantially Similar
15
                         As A Matter Of Law………….…………………………….13
16
      IV.    CONCLUSION………………………….…………………………………14
17

18

19

20

21

22

23

24

25




                                          - iii -
                         DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 4 of 20 Page ID #:65




                                           TABLE OF AUTHORITIES
1
      Cases                                                                                                      Page(s)
2
      Alchemy II, Inc. v. Yes! Entm’t Corp.,
3       844 F. Supp. 560 (C.D. Cal. 1994) ............................................................ 9, 10, 11
4
      Aliotti v. R. Dakin & Co.,
        831 F.2d 898 (9th Cir. 1987) ........................................................................... 8, 10
5     Apple Computer, Inc. v. Microsoft Corp.,
        35 F.3d 1435 (9th Cir. 1994) ............................................................................... 11
6
      Ashcroft v. Iqbal,
7       556 U.S. 662 (2009) .............................................................................................. 5
      Aurora World, Inc. v. Ty Inc.,
8
        719 F. Supp 2d 1115 (C.D. Cal. 2009) .................................................... 6, 7, 9, 10
9     Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2007) .............................................................................................. 5
10    Brown v. Elec. Arts, Inc.,
11
        724 F.3d 1235 (9th Cir. 2013) ............................................................................... 5
      Cavalier v. Random House, Inc.,
12      297 F.3d 815 (9th Cir. 2002) ............................................................................... 11
      Christianson v. West Publishing Co.,
13
        149 F.2d 202 (9th Cir. 1945) ................................................................................. 7
14    Daniels-Hall v. Nat’l Educ. Ass’n.,
        629 F.3d 992 (9th Cir. 2010) ................................................................................. 6
15
      Erickson v. Blake,
16      839 F. Supp. 2d 1132 (D. Or. 2012) ...................................................................... 7
      Folkens v. Wyland Worldwide, LLC,
17      882 F.3d 768 (9th Cir. 2018) ................................................................................. 8
18
      Funky Films, Inc. v. Time Warner Entm’t Co., L.P.,
        462 F.3d 1072 (9th Cir. 2006) ............................................................................... 6
19    Gallagher v. Lions Gate Entm’t,
        2015 WL 12481504 (C.D. Cal. Sept. 11, 2015) .................................................... 7
20
      Herbert Rosenthal Jewelry Corp. v. Kalpakian,
21      446 F.2d 738 (9th Cir. 1971) ................................................................................. 8
      Ileto v. Clock, Inc.,
22      349 F.3d 1191 (9th Cir. 2003) ............................................................................... 5
23    Knievel v. ESPN,
        393 F.3d 1068 (9th Cir. 2005) ............................................................................... 4
24    L.A. Printex Indus., Inc. v. Aeropostale, Inc.,
        676 F.3d 841 (9th Cir. 2012) ............................................................................... 13
25




                                                     - iv -
                                    DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 5 of 20 Page ID #:66




      Mattel, Inc. v. MGA Entm’t, Inc.,
1
        616 F.3d 904 (9th Cir. 2010) ............................................................................. 7, 9
2     Muromura v. Rubin Postaer and Associates,
        2014 WL 4627099 (C.D. Cal. Sept. 16, 2014) .............................................. 7, 8, 9
3
      Pasillas v. McDonald’s Corp.,
4       927 F.2d 440 (9th Cir. 1991) ................................................................... 1, 2, 9, 10
      Rentmeester v. Nike, Inc.,
5       883 F.3d 1111 (9th Cir. 2018) ..................................................................... 6, 7, 13
6
      Rice v. Fox Broadcasting Co.,
        330 F.2d 1170, 1175 (9th Cir. 2003) (9th Cir. 2003) ......................................... 11
7     Satava v. Lowry,
        323 F.3d 805 (9th Cir.2003) ........................................................................ 6, 8, 13
8
      Sportsmans Warehouse, Inc. v. Fair,
9       576 F. Supp. 2d 1175 (D. Colo. 2008) .................................................................. 9
      Star Fabrics, Inc. v. Wet Seal, Inc.,
10
        2014 WL 12591272 (C.D. Cal. Dec. 2, 2014) .................................................... 13
11    Steckman v. Hart Brewing, Inc.,
        143 F.3d 1293 (9th Cir. 1998) ............................................................................. 15
12    Swartz v. KPMG LLP,
13
        476 F.3d 756 (9th Cir. 2007) ................................................................................. 6
      Zindel v. Fox Searchlight Pictures, Inc.,
14      2018 WL 3601842 (C.D. Cal. July 23, 2018)........................................................ 7
15
      Rules
16
      Fed. R. Civ. P. 12(b)(6) ........................................................................................ 2, 5
17

18
      Other Authorities

19    L.R. 7 .................................................................................................................... 2, 1
20

21

22

23

24

25




                                                       -v-
                                      DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 6 of 20 Page ID #:67




1                   MEMORANDUM OF POINTS AND AUTHORITIES
2     I.     INTRODUCTION AND SUMMARY OF ARGUMENT
3            Plaintiff’s complaint is a textbook example of bad faith, anticompetitive

4
      litigation. Plaintiff found Defendant, a foreign vendor, selling competing unicorn

5
      costumes/bathrobes that share no protectable artistic expression and served a
      DMCA takedown notice on Amazon to stop those sales. After Defendant issued a
6
      counter-notification that there is no colorable claim of infringement (and that
7
      Defendant is in China), Plaintiff filed this lawsuit, likely assuming that Defendant
8
      would be without the resources or willingness to litigate overseas to protect its
9
      business from Plaintiff’s predatory acts. But even if it were not bad faith litigation,
10
      the Complaint is ripe for a dismissal with prejudice because its allegations make
11
      clear that no viable copyright claim exists.
12
              Plaintiff’s Complaint makes clear that the works at issue—Plaintiff’s Pink
13
      Sky Horse, Blue Sky Horse, and graphic design (styled by Plaintiff as “Subject
14    Design C”), on the one hand, and Defendant Chunhong Zhang’s unicorn robe at
15    issue (labeled as “Subject Product A,” “Subject Product B,” and “Subject Product
16    C” by Plaintiff1 and referred to collectively herein as “Subject Product”)—share no
17    protectable artistic expression. Pasillas v. McDonald’s Corp., 927 F.2d 440, 442
18    (9th Cir. 1991). The Blue Sky Horse and Pink Sky Horse designs (referred to
19    collectively hereinafter as “Sky Horse” or “Sky Horse designs”) and Subject

20    Product share only generic elements commonplace in depictions of horses and

21    unicorns and costumes of same: horns, eyes, ears, nose, and mane—but each of

22
      those elements is expressed differently. While copyright protects concrete
      expression of an underlying idea, it does not protect generic elements that are stock
23

24
      1
        During the parties’ L.R. 7-3 meet and conference, counsel for Plaintiff confirmed that product
25    labeled as Subject Product A, Subject Product B, and Subject Product C and pictured in the
      Complaint at paragraphs 13, 17, and 21 are all the same product.


                                               -1-
                              DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 7 of 20 Page ID #:68




1     or standard to the subject matter, particularly where those elements are expressed
2     differently. Likewise, Plaintiff’s Subject Design C and the graphic design on
3     Subject Product share only some generic ideas: a star and sky elements on top of a

4
      colored background with no cognizable similarity in the expression of those ideas.

5
            Plaintiff cannot plead around the evident lack of substantially similar in
      protectable expression (or virtually identical, as should be deemed the correct
6
      standard) as a matter of law. So owing, the Court should dismiss the Complaint
7
      with prejudice.
8
      II.   FACTUAL BACKGROUND
9
            Plaintiff alleges it is the exclusive licensee in the United States of the Sky
10
      Horse designs and the graphic Subject Design C. Dkt. 2, ¶10, 14, 18. The Sky
11
      Horse designs depict unicorn and horse elements on the hood of garments. The
12
      elements include a horn, a mane, ears, eyes and nose sewn into the hood. See, Dkt.
13
      2, ¶13, 17; Dkt. 2-1, p. 6-8; Dkt. 2-2, p. 5-7. The Subject Design C is a graphic
14    including diagonal rainbow-colored stripes with stars on top. See, Id. ¶21; Dkt. 2-3,
15    p. 7. Plaintiff alleges that Subject Product infringe the copyrights of both Sky
16    Horses and the Subject Design C.
17          A.     The Unicorn Designs Differ
18          A review of the unicorn designs in Plaintiff’s Complaint makes readily
19    apparent that they share no protectable artistic similarity but are only similar in

20    their underlying idea and inclusion of elements necessary to identify the product as

21    a unicorn. While Plaintiff alleges that Zhang’s Subject Product infringes the Sky

22
      Horse designs, and Zhang acknowledges that the Subject Product is a garment with
      a hood bearing unicorn and horse features, the similarities end there.
23
            The eye elements differ. Sky Horse uses eyes that include a common
24
      crescent white moon shape and two dots along the “equator” of the eye. On the
25
      other hand, the eyes on the Subject Product include a narrower blue crescent moon

                                             -2-
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 8 of 20 Page ID #:69




1     shape and only one dot at the top of the cartoon eye. The placement of the eyes
2     differs too. The Sky Horse eyes are wide apart and placed well below the horn
3     whereas the eyes on the Subject Product are placed in line with the horn and are

4
      close together.

5
            The nose elements differ. The nose on the Sky Horse is depicted by two
      dots placed wide apart on an oval-like appendage sewn onto the tip of the hood
6
      whereas the nose on the Subject Product is represented by two dots close to each
7
      other on the seam of the hood.
8
            The horn features differ. While the horns are both common horn or cone
9
      shapes, the horn on the Sky Horse has four rings and is placed on the top of the
10
      hood far above the eyes and is the same color as the garments on which they are
11
      sewn. On the other hand, the horn on the Subject Product has five rings and is
12
      placed low on the hood and in line with the eyes. In addition, the horn on the
13
      Subject Product does not use the same colorway that is used on the remainder of
14    the garment (as the Sky Horse does). Rather, the Subject Product uses a purple
15    horn with yellow rings and stands out from the remainder of the garment fabric. In
16    addition, the horn on Subject Product is larger in circumference (proportionate to
17    the whole hood) than the horn on the Sky Horse which appears small relative to all
18    other features on the hood.
19          The mane elements differ. The manes on the Sky Horse and Subject Product

20    differ in both texture, pattern and color. The mane on the Subject Product is

21    comprised of long strings made primarily of blue, white and purple and the strings

22
      of these varying colors are interspersed next to each other throughout the main. On
      the other hand, the manes on the Sky Horse appear to use shorter and thinner
23
      strings than those strings on the Subject Product. And moreover, rather than having
24
      all colored strings interspersed together as is done on the Subject Product, the
25




                                            -3-
                           DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 9 of 20 Page ID #:70




1     mane on the Sky Horse uses different colored clumps of string placed next to each
2     other.
3              B.    The Graphic Designs Differ

4
               Separate from Plaintiff’s claim that the unicorn costume / robe has been

5
      copied, Plaintiff also avers that the textile design artwork on the unicorn costume /
      robe has been copied. But, as is clear from the face of the Complaint and detailed
6
      below, the designs share nothing more than the idea of a multi-colored background
7
      with stars—an idea that is not subject to copyright protection—with the expression
8
      of that idea being entirely different in the two works. So owing, Plaintiff cannot, as
9
      a matter of law, prevail on its claims.
10
               To illustrate the lack of similarity of any protectable element or combination
11
      thereof, one need only look at the Complaint or, to facilitate the comparison, the
12
      better-quality CAD of the offending artwork attached to this motion. The
13
      Complaint incorporates the graphic artwork on the Subject Product by using a
14    photograph of the Subject Product in the Complaint. The Court, therefore, should
15    review and consider the contents of this work. See e.g., Knievel v. ESPN, 393 F.3d
16    1068, 1076 (9th Cir. 2005) (incorporation by reference doctrine permits the court
17    to consider documents whose contents are alleged in the complaint and whose
18    authenticity no party questions but are not physically attached to the pleading). A
19    true and correct copy of the graphic on the Zhang garment is included as Exhibit 1

20    to the Chunhong Zhang Declaration filed concurrently.

21             The color patterns differ. Subject Design C is combination of are a pinkish

22
      red, blue, purple and yellow with a white “fuzz” stripes with hard demarcations
      between the red and blue stripes forming a slight purple fuzz over the blue stripe.
23
      Between the yellow and red stripe is white spray paint like feature covering some
24
      of the yellow and red stripes. Notably, the coloration involves only four hues and is
25
      not in any sense a rainbow.

                                               -4-
                              DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 10 of 20 Page ID #:71




1            On the other hand, the graphic on the offending garments employs a red,
2     orange, yellow, green, indigo, and violet gradient with no hard lines or
3     demarcations. The color pattern on Zhang’s garments is thus common to all

4
      rainbows and in the order of colors in all rainbows. To call this color gradient

5
      common is an understatement.
             The star features differ. Subject Design C includes sparsely placed white
6
      dots and rudimentary stars made of two perpendicular white lines with a dot at
7
      center. The lone dots are completely opaque and in approximately three sizes but
8
      none tiny. On the other hand, the star elements on the Zhang garment graphic uses
9
      a bokeh effect and includes detailed star elements and densely placed dots of
10
      varying sizes (including tiny dots), opacity and transparency spanning the entire
11
      face of the graphic.
12
      III.   ARGUMENT
13
             A.    Legal Standard Applicable To Motion To Dismiss
14           To survive a Rule 12(b)(6) motion for failure to state a claim, “a complaint
15    must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
16    that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
17    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The court need not “accept
18    any unreasonable inferences or assume the truth of legal conclusions cast in the
19    form of factual allegations.” Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1248 (9th

20    Cir. 2013) (quoting Ileto v. Clock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).

21    Rather, the complaint must contain sufficient concrete facts to evaluate a plaintiff’s

22
      right to relief from merely “speculative” to “plausible.” Twombly, 550 U.S. at 555,
      570.
23
             Although Rule 12(b)(6) motions are generally limited to the allegations in
24
      the complaint, courts “may consider evidence on which the complaint necessarily
25
      relies if: (1) the complaint refers to the document; (2) the document is central to the

                                              -5-
                             DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 11 of 20 Page ID #:72




1     plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to
2     the 12(b)(6) motion.” Daniels-Hall v. Nat’l Educ. Ass’n., 629 F.3d 992, 998 (9th
3     Cir. 2010) (citations and internal quotation marks omitted). A court may also

4
      consider “matters properly subject to judicial notice.” Swartz v. KPMG LLP, 476

5
      F.3d 756, 763 (9th Cir. 2007).
             B.     Plaintiff Fails to State A Claim for Copyright Infringement
6
             To state a claim for copyright infringement, a plaintiff must allege two
7
      elements: “(1) ownership of a valid copyright, and (2) copying of constituent
8
      elements of the work that are original.” Funky Films, Inc. v. Time Warner Entm’t
9
      Co., L.P., 462 F.3d 1072, 1076 (9th Cir. 2006). For this second element, a plaintiff
10
      must allege facts that demonstrate “unlawful appropriation, that is, illicit copying .
11
      . . because copyright law does not forbid all copying.” Rentmeester v. Nike, Inc.,
12
      883 F.3d 1111, 1117 (9th Cir. 2018). Indeed, “a defendant incurs no liability if he
13
      copies only the ‘ideas’ or ‘concepts’ used in the plaintiff’s work.” Id. Rather, “[t]o
14    infringe, the defendant must also copy enough of the plaintiff’s expression of those
15    ideas or concepts to render the two works ‘substantially similar.’” Id. And where
16    there is only a narrow range of expression for a given work, as is the case with
17    stuffed animals, copyright protection is “thin” and the second element of the claim
18    can only be satisfied by plausibly alleging virtual identity. See e.g., Satava v.
19    Lowry, 323 F.3d 805, 812 (9th Cir.2003); See also, Aurora World, Inc. v. Ty Inc.,

20    719 F. Supp 2d 1115, 1138 (C.D. Cal. 2009) (finding that stuffed animals are

21    entitled to thin protection at best).

22
             To determine whether two works are substantially similar, courts employ “a
      two-part analysis consisting of the ‘extrinsic test’ and the ‘intrinsic test.’” Id. at
23
      1118. The extrinsic test—the only test relevant to a motion to dismiss—“assesses
24
      the objective similarities of the two works, focusing only on the protectable
25
      elements of the plaintiff’s expression.” Id. “Before that comparison can be made,

                                              -6-
                             DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 12 of 20 Page ID #:73




1     the court must ‘filter out’ the unprotectable elements of the plaintiff’s work—
2     primarily ideas and concepts, material in the public domain, and scenes a faire
3     (stock or standard features that are commonly associated with the treatment of a

4
      given subject).” Id. Thus, “[t]he key question always is: Are the works

5
      substantially similar beyond the fact that they depict the same idea?” Mattel, Inc.
      v. MGA Entm’t, Inc., 616 F.3d 904, 917 (9th Cir. 2010) (emphasis added).
6
            A court may decide whether there is sufficient objective similarity under the
7
      extrinsic test as a matter of law on a motion to dismiss. Rentmeester, 883 F.3d at
8
      1123 (affirming dismissal of copyright infringement claim where two photos were
9
      not substantially similar as a matter of law); Christianson v. West Publishing Co.,
10
      149 F.2d 202, 203 (9th Cir. 1945) (“There is ample authority for holding that when
11
      the copyrighted work and the alleged infringement are both before the court,
12
      capable of examination and comparison, non-infringement can be determined on a
13
      motion to dismiss”; affirming dismissal of copyright infringement claim on a
14    motion to dismiss); Zindel v. Fox Searchlight Pictures, Inc., No. CV 18-1435 PA,
15    2018 WL 3601842 (C.D. Cal. July 23, 2018) (granting motion to dismiss copyright
16    infringement claim for lack of substantial similarity); Gallagher v. Lions Gate
17    Entm’t, No. 2:15-cv-2739-ODW, 2015 WL 12481504 (C.D. Cal. Sept. 11, 2015)
18    (same); Muromura v. Rubin Postaer and Associates, No. CV 12-9263 DDP, 2014
19    WL 4627099, at *2 (C.D. Cal. Sept. 16, 2014) (same); Erickson v. Blake, 839 F.

20    Supp. 2d 1132 (D. Or. 2012) (same).

21                 1.     The Unicorn Costumes At Issue Are Not Substantially

22
                          Similar As A Matter Of Law
            Plaintiff’s claim for copyright infringement of the Sky Horse rests solely on
23
      the allegations that the Subject Product is substantially similar or identical to the
24
      Sky Horse. However, a visual comparison of the works confirms that Plaintiff
25




                                             -7-
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 13 of 20 Page ID #:74




1     cannot state a claim for copyright infringement because, by any objective standard,
2     the parties’ respective unicorn garments are not substantially similar or identical.
3                                a.     Numerous Components Of The Sky Horse Are

4
                                        Unprotectable

5
            Plaintiff cannot claim a monopoly on depictions of unicorns or unicorn
      costumes, as the idea of unicorns is “within the common heritage of humankind,”
6
      and thus free for others to use. Satava v. Lowry, 323 F.3d 805, 813 (9th Cir. 2003).
7
      Thus, in order to avoid unduly chilling artistic expression, this Court is obligated to
8
      dispose of copyright infringement claims based solely on unprotectable ideas. To
9
      do so, the Court must first “filter out and disregard the nonprotectable elements” of
10
      the Sky Horse, including all “elements of expression that necessarily follow from
11
      an idea, or expressions that are as a practical matter, indispensable or at least
12
      standard in the treatment of an idea.” Muromura, 2014 WL 4627099, at *2.
13
            The Ninth Circuit and courts within this Circuit have repeatedly held
14    accordingly. See, e.g., Satava v. Lowry, 323 F.3d at 810-11 (copyright protection
15    does not extend to the idea of a jellyfish sculpture, nor the natural characteristics of
16    jellyfish such as bright colors, tendril-like tentacles, and rounded bells); Folkens v.
17    Wyland Worldwide, LLC, 882 F.3d 768, 775 (9th Cir. 2018) (anyone is free to
18    create work based on the idea of two dolphins crossing under sea; “[n]o artist may
19    use copyright law to prevent others from depicting this ecological idea.”); Aliotti v.

20    R. Dakin & Co., 831 F.2d 898, 901-02 (9th Cir. 1987) (“No copyright protection

21    may be afforded to the idea of producing stuffed dinosaur toys or to elements of

22
      expression that necessarily follow from the idea of such dolls . . . . Appellants
      therefore may place no reliance upon any similarity in expression resulting from
23
      either the physiognomy of dinosaurs or from the nature of stuffed animals.”);
24
      Herbert Rosenthal Jewelry Corp. v. Kalpakian, 446 F.2d 738, 742 (9th Cir. 1971)
25
      (others are free to utilize idea of depicting a jewel encrusted bee pin; “We think the

                                             -8-
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 14 of 20 Page ID #:75




1     production of jeweled bee pins is a larger private preserve than Congress intended
2     to be set aside in the public market without a patent. A jeweled bee pin is therefore
3     an ‘idea’ that defendants were free to copy.”); Mattel, Inc. v. MGA Entm’t, Inc.,

4
      616 F.3d 904, 915-16 (9th Cir. 2010) (the concept of depicting a young,

5
      fashionable female doll with exaggerated features is unoriginal and an
      unprotectable idea); Pasillas v. McDonald’s Corp., 927 F.2d 440, 443 (9th Cir.
6
      1991) (others are free to copy the idea of a mask depicting a man in the moon);
7
      Aurora World, Inc. v. Ty Inc., 719 F. Supp 2d 1115, 1136 (C.D. Cal. 2009) (“no
8
      copyright protection can be afforded the idea of producing plush toys that resemble
9
      particular animals”); Alchemy II, Inc. v. Yes! Entm’t Corp., 844 F. Supp. 560, 568
10
      (C.D. Cal. 1994) (no copyright protection for the idea of a talking, plush teddy
11
      bear); Sportsmans Warehouse, Inc. v. Fair, 576 F. Supp. 2d 1175, 1180-81 (D.
12
      Colo. 2008) (others are free to copy the idea of sculptures of elk; “[a]n accurate
13
      portrayal of something that exists in the world (i.e., facts and ideas, such as a
14    particular bottle) cannot be copyrighted.”).
15          Certain conceptual features of the Sky Horse, including its spiraled horn,
16    eyes, nose and mane are unprotectable elements as they are “indispensable or at
17    least standard in the treatment” of unicorns. Muromura, 2014 WL 4627099, at *2.
18    The Sky Horse and Subject Product both include a spiraled horn, eyes, nose and
19    mane but unicorns are generally depicted as having these features. For example,

20    the Merriam-Webster Dictionary defines “unicorn” as:
                  A mythical, usually white animal generally depicted with the
21                body and head of a horse with long flowing mane and tail and a
22                single often spiraled horn in the middle of the forehead.
      Request for Judicial Notice (“RJN”), Ex. A. Similarly, the Encyclopedia Britannica
23
      contains an entry on “Unicorns” which states: “Unicorn, mythological animal
24
      resembling a horse or a goat with a single horn on its forehead.” RJN, Ex. B.
25




                                             -9-
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 15 of 20 Page ID #:76




1     Accordingly features such as spiraled horns, manes, eyes, ears and nose are
2     common to depictions of unicorns, are not subject to copyright protection, and may
3     be freely used by others, including Chunhong Zhang.

4
            Moreover, no copyright protection may be given to the idea of producing a

5
      stuffed unicorn head on the hood of a garment and Plaintiff “may place no reliance
      upon any similarity in expression resulting from either the physiognomy of
6
      [unicorns] or from the nature of stuffed animals. Aliotti, 831 F.2d at 901.
7
            In Alchemy II, Inc. v. Yes! Entm’t Corp., 844 F. Supp. 560, 568 (C.D. Cal.
8
      1994), plaintiff claimed defendant’s stuffed talking teddy bear infringed plaintiff’s
9
      stuffed talking teddy bear because, among other things, both bears were made of
10
      plush material, featured protruding noses, and paws and ears in a light color which
11
      contrasted with the rest of the fur. Id. In granting the defendant’s motion for
12
      summary judgment, the Court reasoned that “all of these features . . . are derived
13
      from the common idea of a talking, plush teddy bear[]” and noted that the plush
14    material was “common to most stuffed toys,” and that the “contrasting paw and ear
15    colors are standard on teddy bears everywhere.” Id. The Court thus concluded that
16    plaintiff “may not rely on any of these standard or functional features to
17    demonstrate substantial similarity.” Id; see also Aurora World, Inc. v. Ty Inc., 719
18    F. Supp. 2d 1115, 1136 (C.D. Cal. 2009) (color of capuchin and lemur stuffed toys
19    unlikely to be protectible, “given that it resembles the animals as they are found in

20    nature.”); Pasillas, 927 F.2d at 443 & n. 2 (crescent moon shape, depiction of

21    human face in the center, and white or off-white color are standard, stock elements

22
      in treatment of idea of a man in the moon mask).
            With respect to the protectability of the shape of the teddy bear’s head, the
23
      Alchemy II Court went on to state that:
24
           First, although the shape is somewhat distinctive, it is not unique.
25         There are only a limited number of head shapes a teddy bear could


                                             - 10 -
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 16 of 20 Page ID #:77




            have: round, oval, wider on the bottom than on the top (pear shaped),
1
            or wider on the top than on the bottom. Thus, this shape probably is
2           not protectable.
3     Id. at 568.

4           And, in analyzing the depiction of two stars in plaintiff’s and defendant’s

5
      respective children’s books, the Ninth Circuit concluded:
            Finally, we compare the two depictions of stars being polished.
6           Obvious similarities again appear. The subject matter—a star being
            polished—is the same. Furthermore, the stars being polished are both
7
            five-pointed, yellowish, and smiling. But the basic idea of polishing a
8           star and the depiction of the common features of stars [e.g., yellow
            color, five-pointed] are unprotectible[.]
9
      Cavalier v. Random House, Inc., 297 F.3d 815, 827 (9th Cir. 2002) (emphasis
10
      added).
11
             Just as teddy bears commonly feature contrasting paw and ear colors, stars
12
      are depicted as yellow, and jellyfish feature tentacles, unicorns are commonly
13
      depicted with spiraled horns, manes, eyes, and noses. These elements are thus
14
      “treated like ideas and are therefore not protected by copyright.” Rice v. Fox
15    Broadcasting Co., 330 F.2d 1170, 1175 (9th Cir. 2003). As a matter of law,
16    Plaintiff may not rely on these elements in alleging copyright infringement against
17    Defendants. Apple Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1446 (9th Cir.
18    1994) (plaintiff “may place no reliance upon any similarity in expression resulting
19    from unprotectable elements.”).
20                              b.      The Protectable Elements Of The Sky Horse

21                                      Are Different From The Subject Product

22
            After filtering out the unprotectable elements in Plaintiff’s Work, i.e., the
      horn, eyes, ears, mane, and nose, a side-by- side comparison of the parties’
23
      respective unicorn hoods reveals starkly different expressive elements as set forth
24
      above and as summarized here:
25




                                            - 11 -
                           DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 17 of 20 Page ID #:78




1           Plaintiff’s hood or head is either plain blue or plain pink whereas the Zhang
2     hood is a colorful rainbow gradient. The Sky Horse uses cartoon eyes including a
3     wide white crescent moon shape and two dots along the “equator” of the eye while

4
      the eyes on the Subject Product include a narrower blue crescent moon shape and

5
      only one dot at the top of the cartoon eye. Plaintiff’s eyes are placed far apart and
      well below the horn, while the eyes on the Subject Product are close together and
6
      in line with the horn. The nose on the Sky Horse is depicted by two dots placed
7
      wide apart on an oval-like appendage whereas the nose on the Subject Product is
8
      represented by two dots close together on the seam of the hood.
9
            The spiraled horns differ in that the Sky Horse horn has four rings and is
10
      placed high on the hood whereas the horn on the Subject Product has 5 rings and is
11
      placed low on the hood and in line with the eyes. In addition, the horn on the
12
      Subject Product does not use the same colorway that is used on the remainder of
13
      the garment, whereas the Sky Horse uses the same color. In addition, the horn on
14    the Subject Product appears larger in circumference (proportionate to the whole
15    hood) than the horn on the Sky Horse which appears small relative to all other
16    features on the hood.
17          The manes on the Sky Horse and Subject Product differ in both texture,
18    pattern and color. The Subject Product uses long strings made primarily of blue,
19    white and purple interspersed next to each other throughout the main. The strings

20    on the Sky Horse main are shorter and thinner in texture. Moreover, the mane on

21    the Sky Horse uses five or six different colored clumps of string placed next to

22
      each other rather than being interspersed as is the case with Subject Product.
            In sum, the only commonality between the works is the idea or concept of a
23
      stuffed unicorn on the hood of a garment, but not the unique expression of that
24
      idea. And in light of the obvious and material differences in the expressive
25
      elements, as a matter of law, Plaintiff cannot plausibly allege that the protected

                                               - 12 -
                              DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 18 of 20 Page ID #:79




1     elements of its Sky Horse are substantially similar or virtually identical to the
2     Subject Product and thus its claims should be dismissed with prejudice.
3           2.     The Graphic Designs At Issue Are Not Substantially

4
                   Similar As A Matter of Law

5
            As set forth above, on a motion to dismiss, the Court need only address the
      extrinsic test. See, Rentmeester, 883 F.3d at 1123. “In applying the extrinsic test …
6
      [i]n the context of fabric designs, a court must examine ‘the similarities in their
7
      objective details in appearance, including, but not limited to, the subject matter,
8
      shapes, colors, materials, and arrangement of the representations.” Star Fabrics,
9
      Inc. v. Wet Seal, Inc., 2014 WL 12591272 (C.D. Cal. Dec. 2, 2014); see also L.A.
10
      Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 849 (9th Cir. 2012).
11
            Here, Plaintiff fails to articulate in writing a single similarity between its
12
      Subject Design C and the graphic on Defendant’s garment and instead relies upon
13
      the images in the Complaint only. However, a review of the images in the
14    Complaint (Dkt. 1, ¶21) and the CAD of the design used on the Subject Product
15    (Zhang Declaration, Exhibit 1), establish that Plaintiff cannot plausibly allege
16    substantial similarity.
17          Initially, the idea of combining star-like features over the background of
18    diagonal stripes or color gradients is not protectable and neither are the constituent
19    parts (stars and strips of color). See, e.g., Satava, 323 F.3d at 812. Thus, the Court

20    should next examine objective details of the two works. On examination it is clear

21    that the works are not substantially similar.

22
            The shapes on the background differ. Subject Design C presents stripe-like
      shapes and at some points, hard demarcations between colors. On the other hand,
23
      Defendant’s graphic is a fluid gradient.
24
            The shapes on the background differ. The star shapes on Subject Design C
25
      are rudimentary perpendicular lines with a dot at the center whereas the stars on

                                             - 13 -
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 19 of 20 Page ID #:80




1     the Zhang graphic appear as detailed flashes with multiple prongs emanating from
2     the center. The prongs vary in size in the individual star and from star to star.
3           The dots on Subject Design C appear in three or four sizes, are opaque and

4
      do not overlap. On the other hand, the Zhang graphic includes constellations of

5
      tiny dots and constellations of bigger dots which vary in size, opaqueness and
      transparency. And some of the dots overlap.
6
            The colors differ. The colors on Subject Design C background are a pinkish
7
      red, indigo, purple and yellow with a white “fuzz” whereas the colors on
8
      Defendant’s graphic are red, orange, yellow, green, blue, indigo and purple with a
9
      pastel shading. While Plaintiff’s design has approximately five colors, the Zhang
10
      graphic has seven colors.
11
            The arrangements on the background differ. The background on Subject
12
      Design C includes clearly demarcated stripes whereas the background on the
13
      Zhang graphic is color gradient with the colors fading into each other with no clear
14    demarcation between them.
15          The arrangements on the star elements differ. The stars and dots on
16    Subject Design C are sparsely placed with and distanced from each other whereas
17    the stars and dots on the Zhang graphic are densely packed and span the entire
18    graphic.
19          Given the many differences between the expressive elements of these

20    graphic works, Plaintiff cannot plausibly allege substantial similarity or state a

21    claim for copyright infringement.

22
      IV.   CONCLUSION
            Because the Complaint does not plausibly plead virtual identity or
23
      substantial similarity, it does not state a claim for copyright infringement of its Sky
24
      Horse or Subject Design C. Further, it is not possible that Plaintiff could amend its
25
      pleading to allege facts that could state an infringement claim for either work. See,

                                             - 14 -
                            DEFENDANT’S MOTION TO DISMISS COMPLAINT
     Case 5:21-cv-00120-JWH-KK Document 11 Filed 02/26/21 Page 20 of 20 Page ID #:81




1     e.g., Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998)
2     (“Although there is a general rule that parties are allowed to amend their pleadings,
3     it does not extend to cases in which any amendment would be an exercise in

4
      futility or where the amended complaint would also be subject to dismissal.”).

5
      Thus, Chunhong Zhang respectfully requests that the Court dismiss the Complaint
      with prejudice.
6

7
                                                   Respectfully submitted,
8

9
      Dated: February 26, 2021        By:          /s/ Stephen M. Doniger
10                                                 Stephen M. Doniger, Esq.
                                                   David Shein, Esq.
11                                                 DONIGER / BURROUGHS
12
                                                   Attorneys for Defendant
                                                   Chunhong Zhang
13

14

15

16

17

18

19

20

21

22

23

24

25




                                            - 15 -
                           DEFENDANT’S MOTION TO DISMISS COMPLAINT
